Landis, J.
Relator has filed in this Court petition for writ of mandate asking that respondent court be required to grant a change of judge in a certain divorce action entitled Alice R. Johnson v. Charles Robert Johnson, Cause No. 4193, in which relator is the defendant, pending in the Jennings Circuit Court.
Subsequent to our issuance of the alternative writ of mandate, respondent has filed return showing that said change of judge has now been granted and that this action has therefore become moot.
It appearing to the Court that this action is now moot, the alternative writ of mandate heretofore issued is now dissolved and the permanent writ denied.
Arterburn, C. J., and Myers, Jackson and Achor, JJ., concur.
Note. — Reported in 202 N. E. 2d 273.